Citation Nr: 0905434	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  02-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
dependence.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The veteran served on active duty from June 1977 to May 1981.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for drug and alcohol dependence.  In a 
March 2006 decision, the Board denied entitlement to service 
connection for drug and alcohol dependence.  The Veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court) with regard to the denial of 
service connection for drug and alcohol dependence.  By Order 
dated in September 2008, the Court partially vacated the 
Board's March 2006 decision which denied service connection 
for drug and alcohol dependence, and remanded the case to the 
Board for compliance with the instructions in the August 2008 
Motion for Partial Remand.  

In such March 2006 decision, the RO also remanded the issue 
of entitlement to service connection for psychiatric 
disability pursuant to 38 C.F.R. § 19.26 (2008).  Entitlement 
to service connection for psychiatric disability was denied 
in a January 2006 rating decision.  A notice of disagreement 
was received in February 2006, and per the March 2006 Remand, 
a statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As detailed hereinabove, in March 2006, the Board denied 
entitlement to service connection for drug and alcohol 
dependence; as discussed such portion of the decision has 
been vacated and remanded by the Court.  In March 2006, the 
Board also remanded the issue of entitlement to service 
connection for psychiatric disability.  A notice of 
disagreement had been received in February 2006 with regard 
to the January 2006 RO denial of such issue.  The Board 
remanded the issue for appropriate action, including issuance 
of a statement of the case.  38 C.F.R. § 19.26.  Although the 
Board in the past had referred such matters to the RO for 
appropriate action, the Court has made it clear that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).  But, at the 
time of the issuance of the March 2006 decision denying 
entitlement to service connection for drug and alcohol 
dependence, the Board did not have jurisdiction of the issue 
of entitlement to service connection for psychiatric 
disability, as a statement of the case had not been issued 
and a substantive appeal had not been received.  38 U.S.C.A. 
§ 7105 (West 2002).  However, in May 2007, a statement of the 
case was issued with regard to the denial of entitlement to 
service connection for psychiatric disability, and a 
substantive appeal was received in June 2007.  Thus, the 
veteran perfected his appeal and such issue is now under the 
jurisdiction of the Board.  38 U.S.C.A. § 7105.  As the 
veteran is claiming entitlement to service connection for 
drug and alcohol dependence as due to psychiatric disability 
(see 38 C.F.R. § 3.310), the issues are inextricably 
intertwined and should be readjudicated together .  Henderson 
v. West, 12 Vet. App. 11, 20 (1998); see generally Smith v. 
Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).  In the June 
2007 substantive appeal, the Veteran requested a Board 
hearing, and in a December 2007 written submission clarified 
that he was seeking a videoconference hearing before the 
Board.  To date, such hearing has not been scheduled.  A 
remand is necessary to afford the Veteran a hearing before 
the Board.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
video-conference hearing before the 
Board.  Once the hearing is conducted, or 
in the event the Veteran cancels his 
hearing request or otherwise fails to 
report, the case should be returned to 
the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




